                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: r ( ( 'f ( Zo


 GLOBAL EMPIRE CORPORATION,

                              Plaintiff,
                                                                No. 19-CV-1836 (RA)
                         V.
                                                                       ORDER
 IHERB, INC.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         For the reasons discussed at today's conference, Defendant's motion to dismiss is granted.

The breach of contract claim (Count One) is dismissed without prejudice, and the breach of the

covenant of good faith and fair dealing claim (Count Two) is dismissed with prejudice. No later

than January 24, 2020, Plaintiff shall file its amended complaint. Defendant shall respond to the

amended complaint no later than February 14, 2020.

         The Clerk of Court is respectfully directed to terminate the motion at Dkt. 9.

SO ORDERED.

Dated:      January 16, 2020
            New York, New York

                                                   Ro ie Abrams
                                                   United States District Judge
